Citation Nr: 1224323	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  09-18 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen the claim of service connection for posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. R. Bodger, Associated Counsel

INTRODUCTION

The Veteran served on active duty from March 1971 to June 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's petition to reopen the claim of service connection for PTSD.  

In a November 2011 supplemental statement of the case, the RO subsequently reopened the Veteran's claim for entitlement to service connection for PTSD and denied the claim on its merits.  Regardless of the RO's actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).  Thus, the issue on appeal has been characterized as shown above.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  In a November 1989 rating decision, the RO denied the Veteran's claim for service connection for PTSD.  He was notified of this decision and his appeal rights in November 1989, but he did not perfect an appeal of the decision.

3.  The evidence received since the November 1989 rating decision, when considered by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD.
4.  PTSD, if any, did not have its onset in active service and is not the result of a disease, injury, or event incurred in active service.  


CONCLUSIONS OF LAW

1.  The November 1989 rating decision, which denied the claim for service connection for PTSD, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a), 20.302, 20.1103 (2011).  

2.  The evidence received subsequent to the November 1989 rating decision denying the claim for service connection for PTSD is new and material, and the claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a)(2011).  

3.  PTSD was not incurred in active service.  38 U.S.C.A. § 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Concerning applications to reopen claims that have been the subject of a prior final denial by VA, nothing pertaining to the duty to assist claimants shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured.  To provide adequate notice with regard to an application to reopen a claim, VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  As the claim of entitlement to service connection for a PTSD is being reopened, there is no need to review whether VA's statutory duties to notify and assist have been met as they pertain to claims to reopen, as any error would be non-prejudicial.

With regard to the reopened claim of service connection for PTSD, the Board finds that VA's duty to notify was satisfied by a letter sent to the Veteran in September 2007.  The letter addressed all of the notice requirements, to include notice regarding disability ratings and effective dates.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the service connection claim, including service treatment records, private medical records, and VA treatment records, and by affording the Veteran a VA examination in June 2011 and September 2011.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that together, the June 2011 and September 2011 VA examination reports obtained in this case are adequate.  The examiner reviewed the claims file and all pertinent evidence of record and thoroughly examined the Veteran.  Moreover, in the September 2011 examination report, the examiner provided an adequate rationale for the stated opinion.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II. New and Material Evidence

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claim in this case, new and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

Section 3.156(a) of VA regulations creates a low threshold for reopening previously denied claims, and the phrase "raises a reasonable possibility of substantiating the claim" must be viewed as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Id.  In addition, for purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

In this case, the Veteran originally filed a claim for service connection for PTSD in May 1989.  In a November 1989 rating decision, the RO denied the claim.  The evidence of record at the time of the November 1989 denial included the service treatment records which noted that in April 1972, the Veteran was quite agitated and reported that he would respond violently if people pushed him too far.  The impression was anxiety--very anxious and agitated.  In a separate April 1972 note, the Veteran was still found to be nervous and agitated.  He was not felt to be an asset to the Air Force in that condition.  In May 1972, the Veteran's nerves were found to be bad.  He could not sleep and was very shaky.  There was no evidence of psychosis or neurosis.  See May 1972 letter.  He was diagnosed with adult situational reaction.  Id.  His separation examination dated in May 1972 indicates that the Veteran was psychiatrically normal.  

The Veteran was afforded a VA examination in September 1989 where the Veteran denied being involved in life threatening situations during service with no actual combat.  He denied experiencing flashbacks when questioned repeatedly.  He reported that he thought about his service and got no reaction.  He denied nightmares or survival guilt.  He described resentful feelings towards his duty tin Thailand.  The VA examination did not find a primary psychiatric disease.  There were insufficient criteria for diagnosis of PTSD.  

The claim was denied by the RO in November 1989 because the Veteran did not suffer from any of the required PTSD symptoms, did he not serve in Vietnam, and did not suffer any life threatening episodes while active duty.  The Veteran filed a notice of disagreement with the November 1989 rating decision and a February 1990 statement of the case was issued.  However, the Veteran filed to perfect his appeal and the November 1989 decision is final.  38 C.F.R. §§ 20.200, 20.202, 20.1103.  

The Veteran thereafter filed a petition to reopen the claim for service connection for PTSD in September 2007.  In the November 2007 rating decision currently on appeal, the RO denied the Veteran's application to reopen his claim for service connection for PTSD.  The evidence since the previous denial included VA treatment records.  These showed that the Veteran was hospitalized in March 1991 because he was threatening bodily harm to his wife and her relatives.  The Veteran was diagnosed with anxiety disorder and paranoid personality disorder.  Additional VA treatment notes, dated in September 2008, revealed that the Veteran was diagnosed with generalized anxiety disorder, polysubstance abuse in remission, and antisocial personality disorder.  In an April 2009 VA treatment note, the Veteran was diagnosed with dysthymic disorder, anxiety, NOS, cannabis abuse in early remission, and antisocial personality disorder.  

The Veteran was afforded a VA mental disorders examination in July 2011 where he was diagnosed with anxiety disorder, NOS; alcoholic dependence in partial remission; and amphetamine dependence in full sustained remission.  A September 2011 VA examination report indicated that the Veteran's anxiety disorder, NOS, was at least as likely as not caused by or the result of his military service.  

In October 2011, the RO granted service connection for anxiety disorder, NOS.  In the November 2011 supplemental statement of the case, the RO reopened the Veteran's PTSD claim because the VA had amended the criteria for corroborating in-service stressors.  Nevertheless, the RO denied the matter on the merits because there was no evidence to show that the Veteran had PTSD.  

Effective July 13, 2010, VA amended the regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, 38 C.F.R. § 3.304(f) was amended to redesignate former paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the veteran's "fear of hostile military or terrorist activity."  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA, or VA contracted, psychiatrist or psychologist.

The Veteran has submitted statements indicating that while he was stationed in Thailand, he recovered downed pilots on the boarder of Thailand.  He also indicated that several of these pilots were wounded.  See May 2009 VA Form 9.  The Veteran also indicated that he was fired upon during this time.  See November 2008 Stressor Statement.  Although there is no competent medical evidence indicating that the Veteran has PTSD that is etiologically related to his military service, the Veteran is competent to describe symptoms related PTSD, and he is competent to attest to the presence of such psychiatric problems since service.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Given the amended regulations listed above, the "low threshold" for reopening previously denied claims, and presuming that the Veteran's lay statements are credible for the purpose of reopening, the Board finds that the evidence is both new and material.  See Shade, 24 Vet. App. 110.  Accordingly, the claim for service connection for PTSD is reopened. 

III.  Service Connection

The Veteran asserts that he has PTSD which is related to his service in Thailand.  Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).
In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see also Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has a distinct disability for which benefits are being claimed.  As will be discussed below, the evidence does not support a finding that the evidence meets the criteria for a diagnosis of PTSD.  

As noted above, the Veteran's service treatment records indicate that in April 1972, he was agitated and reported violent tendencies.  The impression was anxiety--very anxious and agitated.  In a separate April 1972 note, the Veteran was still found to be nervous and agitated.  He was not felt to be an asset to the Air Force in that condition.  In May 1972, there was no evidence of psychosis or neurosis.  He was diagnosed with adult situational reaction.  During his May 1972 separation examination, the Veteran was found to be psychiatrically normal.  

Post-service treatment records provide that the Veteran was hospitalized in March 1991 because he was threatening bodily harm to his wife and her relatives.  The Veteran was diagnosed with anxiety disorder and paranoid personality disorder.  

In VA treatment notes dated in September 2008, the Veteran was diagnosed with generalized anxiety disorder, polysubstance abuse in remission, and antisocial personality disorder.  In an April 2009 VA treatment note, the Veteran was diagnosed with dysthymic disorder, anxiety, NOS, cannabis abuse in early remission, and antisocial personality disorder.  

The Veteran was afforded a VA mental disorders examination in July 2011 where the diagnosis was anxiety disorder, NOS; alcoholic dependence in partial remission; and amphetamine dependence in full sustained remission.  A September 2011 VA examination report indicated that the Veteran's anxiety disorder, NOS, was at least as likely as not caused by or the result of his military service.  

Turning to the Veteran's own assertions, he has asserted that he has PTSD and that it is related to his service in Thailand.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Barr v. Nicholson, 21 Vet App 303 (2007); Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is competent to testify that he experiences symptoms associated with a psychiatric disorder.  

However, the Board finds that PTSD is not the type of disorder that may be diagnosed by its unique and readily identifiable features.  The presence of this disorder is "medical in nature" and not capable of lay observation.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  Because a lay person is not capable of opining as to matters requiring medical knowledge, the Veteran is not competent to provide a lay diagnosis for PTSD not to mention provide an etiological opinion as to this disability, if any.  

Without any medical evidence of PTSD, service connection cannot be granted.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Degmetich, 104 F.3d at 1332.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence having been submitted, the claim for service connection for PTSD is reopened; the appeal is granted to this extent only.    

Entitlement to service connection for PTSD is denied.  



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


